On January 26, 1998, the Defendant was sentenced to eight (8) years imprisonment with the Department of Corrections, with five (5) years suspended and credit for 75 days previously served. During the period of the suspended sentence the Defendant shall be subject to terms and conditions.
On August 14,1998, the defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
Done in open Court this 14th day of August, 1998.
DATED this 1st day of September, 1998.
The defendant was not present and was represented by Jeremy Yellin. The state was not represented.
Before hearing the application, the defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also to increase it. The defendant was further advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that he understood this and stated that he did not wish to proceed.
After careful consideration, it is the unanimous decision of the Sentence Review Division that the application for review of sentence shall be dismissed.
Chairman, Hon. Wm. Neis Swandal, Member, Hon. Jeff Langton and Alt. Member, Hon. Robert Boyd.